DETAILED ACTION
Claims 1-4, 6-11, 13-17, and 19-23 are presented for examination. Claims 1, 6, 8, 13, 15, and 19 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
Response to Arguments
Applicant's remarks filed 15 August 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 14 argues:
Modi, however, does not disclose or suggest that controller 120 receives first data describing a location and configuration of each of the plurality of real-world road segments, wherein the configuration includes physical dimensions of the lanes, as recited in amended claim 1.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 10,223,911 B2 Modi, et al. [herein “Modi”] in view of US patent 8,894,413 B2 Pang, et al. [herein “Pang”], US 2017/0161410 A1 Mizuta [herein “Mizuta”], and Datondji, S., et al. “A Survey of Vision-Based Traffic Monitoring of Road Intersections” IEEE Transactions on Intelligent Transportation Systems, vol. 17, issue 10, pp. 2681-2698 (2016) [herein “Datondji”] (cited in notice of references cited dated 19 March 2021).
In particular, Pang column 4 lines 62-66 teaches “A user inputs high level user specifications, such as, but not limited to simulation area dimension, street width, number of blocks, number of lanes, number of directions, car density, traffic light locations, maximum and minimum car speed and total simulation time.” Street width is a physical dimension of the lanes. Pang column 6 lines 4-14 teach calculations for the length of horizontal and vertical streets. The length of the street is another physical dimension. Pang column 6 line 50 uses “lane width” to calculate a middle of a lane. The lane width is a physical dimension of the lane.
Applicant remarks page 14 further argues:
Modi, however, does not disclose or suggest that at least one of the real world road segments is described by at least two virtual road segments, as recited in amended claim 1.
This argument is unpersuasive.
Claim 1 recites “at least one of the real-world segments is described by at least two virtual road segments.” This claim language encompasses where two real-world segments are described by two virtual road segments, because two is at least one. Accordingly, see Modi column 10 lines 35-39. A plurality of road segments of the roadway has a corresponding plurality of virtual road segments. Thus, the plurality of real-world road segments are described by at least two virtual road segments.
Applicant remarks page 15 further argues:
This portion of Mizuta may disclose testing an alternative roadway configuration for a positive traffic flow effect. This portion of Mizuta, however, does not disclose or suggest executing, by an expert system that evaluates a configuration of one or more of the plurality of real-world road segments and determines an existence of deficiencies that impact vehicle or pedestrian safety, in the configuration of the one or more of the plurality of real-world road segments, or that the existence of deficiencies is based on the analysis of traffic characteristics, trends and events associated with the one or more of the plurality of real-world road segments, as further recited in claim 1.
This argument is unpersuasive. Applicant has previously made these verbatim arguments and Examiner has previously responded in Final rejection dated 17 May 2022 at pages 2-3. Examiner’s previous response at Final pages 2-3 is incorporated herein by reference.
Applicant remarks page 17 further argues:
Modi at col. 13, lines 15-23 discloses that an artificial intelligence (Al) component enables simulation of changing timing of traffic lights, replacing traffic lights, changing traffic flows, changing the direction or magnitude of the traffic flow, widening the road, adding another road, changing stop signs to stop lights, making streets one-way, changing weather conditions, changing street intersections and simulating nighttime, daytime or vehicle activities. …
This portion of Modi is not directed to generating road segment alterations for reconfiguring road segments to address deficiencies that impact vehicle or pedestrian safety determined to exist, as recited in claim 1. 
This argument is unpersuasive.
Changing timing of traffic lights, changing traffic flows, widening the road, and/or widening the road among the other changes listed clearly impacts vehicle and/or pedestrian safety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 10,223,911 B2 Modi, et al. [herein “Modi”] in view of US patent 8,894,413 B2 Pang, et al. [herein “Pang”], US 2017/0161410 A1 Mizuta [herein “Mizuta”], and Datondji, S., et al. “A Survey of Vision-Based Traffic Monitoring of Road Intersections” IEEE Transactions on Intelligent Transportation Systems, vol. 17, issue 10, pp. 2681-2698 (2016) [herein “Datondji”] (cited in notice of references cited dated 19 March 2021).
Claim 1 recites “1. A method, comprising: receiving, at a network device from a plurality of smart cameras located at different road segments of a plurality of real-world road segments, first data describing a location and configuration of each of the plurality of real-world road segments.” Modi column 4 lines 55-59 disclose “a plurality of video units located within viewing distance of at least one thoroughfare to be monitored and a controller configured to correlate the traffic monitoring meta data received from the plurality of video units.” The controller is a network device. The plurality of video units is a plurality of smart cameras. Each thoroughfare where the video units are located are respective road segments. Modi column 4 line 64 et seq. further discloses the processor, memory, and video processing logic of the smart camera capability of the video units.
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Claim 1 further recites “wherein the configuration includes physical dimensions of lanes.” Modi does not explicitly disclose physical dimensions of the lane configuration; however, in analogous art of simulating vehicle mobility patterns, Pang column 4 lines 62-66 teaches “A user inputs high level user specifications, such as, but not limited to simulation area dimension, street width, number of blocks, number of lanes, number of directions, car density, traffic light locations, maximum and minimum car speed and total simulation time.” Street width is a physical dimension of the lanes. Pang column 6 lines 4-14 teach calculations for the length of horizontal and vertical streets. The length of the street is another physical dimension. Pang column 6 line 50 uses “lane width” to calculate a middle of a lane. The lane width is a physical dimension of the lane.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi and Pang. One having ordinary skill in the art would have found motivation to use specification of street width into the system of traffic monitoring and change prediction for the advantageous purpose of calculating a middle position of the lanes. See Pang column 6 lines 44-61.
Claim 1 further recites “receiving, at the network device from the plurality of smart cameras, second data describing movement of real-world objects comprising vehicles, motorcycles, bicycles and pedestrians at each of the plurality of real-world road segments.” Modi column 8 lines 20-21 and column 9 lines 4-6 disclose “Examples of meta data output by the inference engine logic 258 includes the following: … vehicle classification: truck, car, motorcycle that is combined with other event types, including speed, monitoring, idling objects, and more.” Meta data output by the inference engine is second data describing movement. Vehicle classification including speed is data describing movement. The vehicle(s) are real-world objects at respective road segment(s). See Modi column 8 lines 20-21 et seq. for a listing of various meta data. Cars are vehicles and motorcycles are motorcycles.
Modi column 8 lines 42-44 disclose “monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety, or detect when people jaywalk, etc.” Pedestrians are pedestrians.
Modi does not explicitly disclose bicycles; however, in analogous art of analyzing intersection traffic, Datondji page 1690 right column third paragraph teaches “vision system for data collection purposes about vehicles, motorcycles, bicycles, as well as pedestrians.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi, Pang, Mizuta, and Datondji. One having ordinary skill in the art would have found motivation to include bicycles with the genus of vehicles, motorcycles, bicycles, and pedestrians because the subgenus of bicycle would have been obvious to one of ordinary skill in the art. See MPEP §2144.08. As discussed above, Modi already teaches vehicles, motorcycles, and pedestrians. The only member of the genus missing is bicycles. Accordingly, the express teachings of Modi are very close to reciting the entire genus are recited in the claim. Furthermore, the use of bicycle data has the same use as pedestrian and motorcycle data in the prior art. Accordingly, a person of ordinary skill in the art would consider data of all potential road users.
Claim 1 further recites “generating, by the network device, a plurality of virtual road segments based on the first data, wherein each of the plurality of virtual road segments describes one of the plurality of real-world road segments and at least one of the real-world road segments is described by at least two virtual road segments.” Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Specifically, the reference location and perspective is first information of which the respective geographic map corresponds. The corresponding geographic map portions for the corresponding thoroughfare is the plurality of virtual road segments. See further Modi column 10 lines 35-39. A plurality of road segments of the roadway has a corresponding plurality of virtual road segments. Thus, the plurality of real-world road segments are described by at least two virtual road segments.
Claim 1 further recites “executing, by the network device, a physics engine to simulate, based on the generated plurality of virtual road segments and the second data, movement of objects through the plurality of real-world road segments to analyze traffic characteristics, trends and events.” Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Vehicle flow is a traffic characteristic. Speed trend information is an analysis of trends. Speed is movement of objects. Vehicle flow is also movement of objects.
Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is simulation based on the initial unchanged meta data from the camera units. See further Modi column 14 lines 22-26.
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290. … meta data that identifies a traffic monitoring event associated with the geographic area. The inference engine logic 258 analyzes the traffic monitoring event.” Classifying traffic violations and/or collisions is determining respective events. Identifying and analyzing traffic monitoring events is also an analysis of traffic events.
Modi column 14 lines 10-14 disclose “the central controller may include artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of original events.”
Claim 1 further recites “executing, by the network device, an expert system, wherein the expert system, using an expert knowledgebase, evaluates a configuration of one or more of the plurality of real-world road segments and determines an existence of deficiencies that impact vehicle or pedestrian safety, in the configuration of the one or more of the plurality of real-world road segments based on the analysis of the traffic characteristics, trends, and events associated with the one or more of the plurality of real-world road segments.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
The AI is an expert system. The programming and/or training of the AI is a respective expert knowledgebase. The changes correspond with respective identified deficiencies in the configuration of the road segments based upon the simulation. Specifically, Modi column 2 lines 51-53 disclose “The ability to accurately replay traffic events is very important to gauge the efficiency of our transportation infrastructure.” The efficiency is a performance measurement which indicates when there is a lack of efficiency. The lack of efficiency is a respective deficiency. The simulation is the analysis of at least the trends of the road segments. The changes indicated by the simulation results are the generated road segment alterations.
Modi column 14 lines 10-14 disclose “the central controller may include artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of original events.”
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290.” Traffic violations and collisions impact vehicle or pedestrian safety. Modi column 8 lines 42-44 disclose “pedestrian crosswalk safety and monitoring-monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety.” Pedestrian crosswalk safety impacts pedestrian safety.
But Modi does not explicitly disclose the system itself evaluating configurations of road segments to determine deficiencies; however, in analogous art of traffic simulation, Mizuta paragraph 58 teaches:
when the traffic estimation unit 218 tests an alternative roadway configuration in the simulated environment and a difference in traffic flow occurs (e.g., a positive effect), the traffic reassignment unit 220 may modify the virtual roadway configuration with alternative roadway configuration.
The traffic estimation unit determining a difference in traffic flow is the system evaluating the alternative roadway configuration to determine whether or not deficiencies exist. Identifying a positive effect with an alternative configuration indicate there is a deficiency which could be at least partly corrected by using the alternative configuration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi, Pang, and Mizuta. One having ordinary skill in the art would have found motivation to use differences in traffic flow to determine effects of alternative roadway configurations into the system of traffic monitoring and change prediction for the advantageous purpose of “to compare the simulated results based on the simulated traffic flow distribution to an observed traffic flow on the observed roadway configuration.” See Mizuta paragraph 59.
Claim 1 further recites “and generating, by using the expert system using the expert knowledgebase, road segment alterations for reconfiguring the one or more of the plurality of real-world road segments to address the deficiencies that impact vehicle or pedestrian safety determined to exist, by the expert system, in the configuration of the one or more of the plurality of real-world road segments.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26.
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290.” Traffic violations and collisions impact vehicle or pedestrian safety. Modi column 8 lines 42-44 disclose “pedestrian crosswalk safety and monitoring-monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety.” Pedestrian crosswalk safety impacts pedestrian safety.
Regarding combination with Mizuta as discussed above and the specific deficiencies determined to exist, Mizuta paragraph 79 last sentence teaches modifying an actual roadway system with new roadway blueprints according to modifications which produced positive results in the virtual environment.
Claim 2 further recites “2. The method of claim 1, further comprising: storing, by the network device, the first data in a first database; storing, by the network device, data associated with the generated plurality of virtual road segments in the first database, wherein generating the plurality of virtual road segments based on the first data comprises: retrieving, by the network device, the stored first data from the first database, and defining, by the network device, each of the plurality of virtual road segments using the road segment location and configuration described by the first data.” Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Modi column 7 lines 14-22 disclose:
the central controller 120 is configured to store at least one geographic map or picture representing the at least one thoroughfare to be monitored. The central controller 120 is configured to correlate the traffic monitoring meta data received from the plurality of video units 102(1), 102(2), 102(3), 102(4), 102(5), and 102(6) and to form a composite representation of the at least one geographic map and a representation of the correlated traffic monitoring meta data received from the plurality of video units.
The geographic map of the thoroughfare stored by the central controller is first metadata defining each of the plurality of virtual road segments described by the first data of the geographic locations. The storage location of the geographic map in the central controller is a first data database of generated road segments.
Claim 3 further recites “3. The method of claim 1, further comprising: storing the second data in a second database.” Modi column 12 lines 7-10 disclose “previously stored composite representations of the geographic map and representations of the correlated traffic monitoring meta data.” The stored traffic monitoring meta data is stored second data.
Claim 3 further recites “wherein executing, by the network device, the physics engine to simulate the movement of the objects through the plurality of real-world road segments comprises: retrieving the stored second data from the second database, and executing the physics engine using the second data to simulate the movement of objects through the plurality of real-world road segments.” Modi column 12 lines 32-36 disclose “the central controller 120 includes artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of the original events.” Replaying the original events from the stored meta data is retrieving the stored second data and simulating the movement of the objects through the plurality of road segments.
Claim 3 further recites “and analyzing, based on the simulated movement, traffic characteristics, trends, or events associated with each of the plurality of real-world road segments.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 13 lines 2-4 disclose “The inference engine logic 358 analyzes the simulation of traffic monitoring event and presents the simulated result to the user.” Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” The speed trend simulation results are trends associated with the plurality of real-world road segments.
Claim 4 further recites “4. The method of claim 1, further comprising: generating, by the network device, a report detailing the analysis of the traffic characteristics, trends, and/or events of the plurality of real-world road segments.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 11 lines 59-60 and column 12 lines 1-4 disclose “This information may be displayed to a user or output as a printed report. …. Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Presenting speed trends is a report detailing the trends.
Claim 6 further recites “6. The method of claim 1, wherein receiving the second data describing movement of the real-world objects at each of the plurality of real-world road segments comprises: receiving, at the network device from the plurality of smart cameras, the second data, including associated first timestamps, describing the movement of the real-world objects at each of the plurality of real-world road segments at a first time.” Modi column 8 lines 5-7 disclose “The motion/distance sensor 250 inputs event signals for detected motion and distance to the inference engine logic 258.” The motion and distance event is description of the movement of one or more real-world objects at the road segment. Modi column 8 lines 23 discloses “time stamps.”
Claim 6 further recites “and receiving, at the network device from the plurality of smart cameras, the second data, including associated second timestamps, describing the movement of the real-world objects at each of the plurality of real-world segments at a second time that is different than the first time.” Modi column 7 lines 66-67 disclose “The video frame processing logic 255 processes the video stream from the video cameras 210 and 210'.” The video stream is a series of frames with respective timestamps. A later video frame is a second time that is different from the first video frame.
See Modi column 8 lines 20-21 et seq. for a listing of “meta data output” including “time stamps” (col. 8 line 23) and “speed of each object (car, truck etc.)” (col. 8 line 28).
Claim 7 further recites “7. The method of claim 6, wherein using the physics engine to simulate the movement of the objects through the plurality of virtual road segments comprises: simulating the movement of the objects through the plurality of real-world road segments further based on the first timestamps and the second timestamps.” Modi column 12 lines 32-36 disclose “the central controller 120 includes artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of the original events.” Replaying the original events from the stored meta data is retrieving the stored second data and simulating the movement of the objects through the plurality of road segments.
See Modi column 8 lines 20-21 et seq. for a listing of “meta data output” including “time stamps” (col. 8 line 23) and “speed of each object (car, truck etc.)” (col. 8 line 28).
With regard to the simulation Modi column 12 lines 39-44 disclose “The central controller 120 includes a traffic learning model 370, which includes …, and a model of simulation of motion 376.” The simulation of motion is the physics engine simulating the movement of objects based on the speed and timestamps of the meta data.
Claim 8 recites “8. A network device, comprising: a communication interface connected to a network.” Modi column 4 lines 5-7 disclose “the communications unit in the at least one video unit is configured to transmit the low bandwidth event message to the central controller over a communications medium.” The communications unit is a communications interface. The receiving end of the central controller is the communications interface. (See Modi col. 6 lines 56-57). The communication medium is a network.
Claim 8 further recites “and configured to: receive, from a plurality of smart cameras located at different road segments of a plurality of real-world road segments, first data describing a location and configuration of each of the plurality of real-world road segments.” Modi column 4 lines 55-59 disclose “a plurality of video units located within viewing distance of at least one thoroughfare to be monitored and a controller configured to correlate the traffic monitoring meta data received from the plurality of video units.” The controller is a network device. The plurality of video units is a plurality of smart cameras. Each thoroughfare where the video units are located are respective road segments. Modi column 4 line 64 et seq. further discloses the processor, memory, and video processing logic of the smart camera capability of the video units.
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Claim 8 further recites “wherein the configuration includes physical dimensions of lanes.” Modi does not explicitly disclose physical dimensions of the lane configuration; however, in analogous art of simulating vehicle mobility patterns, Pang column 4 lines 62-66 teaches “A user inputs high level user specifications, such as, but not limited to simulation area dimension, street width, number of blocks, number of lanes, number of directions, car density, traffic light locations, maximum and minimum car speed and total simulation time.” Street width is a physical dimension of the lanes. Pang column 6 lines 4-14 teach calculations for the length of horizontal and vertical streets. The length of the street is another physical dimension. Pang column 6 line 50 uses “lane width” to calculate a middle of a lane. The lane width is a physical dimension of the lane.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi and Pang. One having ordinary skill in the art would have found motivation to use specification of street width into the system of traffic monitoring and change prediction for the advantageous purpose of calculating a middle position of the lanes. See Pang column 6 lines 44-61.
Claim 8 further recites “and receive, from the plurality of smart cameras, second data describing movement of real-world objects comprising vehicles, motorcycles, bicycles and pedestrians at each of the plurality of real-world road segments.” Modi column 8 lines 20-21 and column 9 lines 4-6 disclose “Examples of meta data output by the inference engine logic 258 includes the following: … vehicle classification: truck, car, motorcycle that is combined with other event types, including speed, monitoring, idling objects, and more.” Meta data output by the inference engine is second data describing movement. Vehicle classification including speed is data describing movement. The vehicle(s) are real-world objects at respective road segment(s). See Modi column 8 lines 20-21 et seq. for a listing of various meta data. Cars are vehicles and motorcycles are motorcycles.
Modi column 8 lines 42-44 disclose “monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety, or detect when people jaywalk, etc.” Pedestrians are pedestrians.
Modi does not explicitly disclose bicycles; however, in analogous art of analyzing intersection traffic, Datondji page 1690 right column third paragraph teaches “vision system for data collection purposes about vehicles, motorcycles, bicycles, as well as pedestrians.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi, Pang, Mizuta, and Datondji. One having ordinary skill in the art would have found motivation to include bicycles with the genus of vehicles, motorcycles, bicycles, and pedestrians because the subgenus of bicycle would have been obvious to one of ordinary skill in the art. See MPEP §2144.08. As discussed above, Modi already teaches vehicles, motorcycles, and pedestrians. The only member of the genus missing is bicycles. Accordingly, the express teachings of Modi are very close to reciting the entire genus are recited in the claim. Furthermore, the use of bicycle data has the same use as pedestrian and motorcycle data in the prior art. Accordingly, a person of ordinary skill in the art would consider data of all potential road users.
Claim 8 further recites “and a processing unit configured to: generate a plurality of virtual road segments based on the first data, wherein each of the plurality of virtual road segments describes one of the plurality of real-world road segments and at least one of the real-world road segments is described by at least two virtual road segments.” Modi column 6 line 48 discloses “The central controller 120 includes a processor 122.”
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Specifically, the reference location and perspective is first information of which the respective geographic map corresponds. The corresponding geographic map portions for the corresponding thoroughfare is the plurality of virtual road segments. See further Modi column 10 lines 35-39. A plurality of road segments of the roadway has a corresponding plurality of virtual road segments. Thus, the plurality of real-world road segments are described by at least two virtual road segments.
Claim 8 further recites “execute a physics engine to simulate, based on the generated plurality of virtual road segments and the second data, movement of objects through the plurality of real-world road segments to analyze traffic characteristics, trends or events.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Speed trend information is an analysis of trends. Speed is movement of objects. Vehicle flow is also movement of objects.
Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is simulation based on the initial unchanged meta data from the camera units. See further Modi column 14 lines 22-26.
Claim 8 further recites “execute an expert system, wherein the expert system, using an expert knowledgebase, evaluates a configuration of one or more of the plurality of real-world road segments and determines an existence of deficiencies that impact vehicle or pedestrian safety in the configuration of one or more of the plurality of real-world road segments based on the analysis of the traffic characteristics, trends, or events associated with the one or more of the plurality of real-world road segments.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
The AI is an expert system. The programming and/or training of the AI is a respective expert knowledgebase. The changes correspond with respective identified deficiencies in the configuration of the road segments based upon the simulation. Specifically, Modi column 2 lines 51-53 disclose “The ability to accurately replay traffic events is very important to gauge the efficiency of our transportation infrastructure.” The efficiency is a performance measurement which indicates when there is a lack of efficiency. The lack of efficiency is a respective deficiency. The simulation is the analysis of at least the trends of the road segments. The changes indicated by the simulation results are the generated road segment alterations.
Modi column 14 lines 10-14 disclose “the central controller may include artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of original events.”
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290.” Traffic violations and collisions impact vehicle or pedestrian safety. Modi column 8 lines 42-44 disclose “pedestrian crosswalk safety and monitoring-monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety.” Pedestrian crosswalk safety impacts pedestrian safety.
But Modi does not explicitly disclose the system itself evaluating configurations of road segments to determine deficiencies; however, in analogous art of traffic simulation, Mizuta paragraph 58 teaches:
when the traffic estimation unit 218 tests an alternative roadway configuration in the simulated environment and a difference in traffic flow occurs (e.g., a positive effect), the traffic reassignment unit 220 may modify the virtual roadway configuration with alternative roadway configuration.
The traffic estimation unit determining a difference in traffic flow is the system evaluating the alternative roadway configuration to determine whether or not deficiencies exist. Identifying a positive effect with an alternative configuration indicate there is a deficiency which could be at least partly corrected by using the alternative configuration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi, Pang, and Mizuta. One having ordinary skill in the art would have found motivation to use differences in traffic flow to determine effects of alternative roadway configurations into the system of traffic monitoring and change prediction for the advantageous purpose of “to compare the simulated results based on the simulated traffic flow distribution to an observed traffic flow on the observed roadway configuration.” See Mizuta paragraph 59.
Claim 8 further recites “and generate, by the expert system using the expert knowledgebase, road segment alterations for reconfiguring the one or more of the plurality of real-world road segments to address the deficiencies that impact vehicle or pedestrian safety determined to exist, by the expert system, in the configuration of the one or more of the plurality of real-world road segments.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26.
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290.” Traffic violations and collisions impact vehicle or pedestrian safety. Modi column 8 lines 42-44 disclose “pedestrian crosswalk safety and monitoring-monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety.” Pedestrian crosswalk safety impacts pedestrian safety.
Dependent claims 9-11, 13, and 14 are substantially similar to claims 2-4, 6, and 7 above and are rejected for the same reasons.
Claim 15 recites “15. A non-transitory storage medium storing instructions executable by a network device.” Modi column 6 lines 48-53 disclose “The central controller 120 includes a processor 122 comprising a dual central processor unit (CPU) or multi-CPU 50 124/125, a random access memory (RAM) 126 and read only memory (ROM) 128. The memories 126 and/or 128 include computer program code, including traffic monitoring software 130(A).”
Claim 15 further recites “wherein the instructions comprise instructions to cause the network device to: receive, from a plurality of smart cameras located at different road segments of a plurality of real-world road segments, first data describing a location and configuration of each of the plurality of real-world road segments.” Modi column 4 lines 55-59 disclose “a plurality of video units located within viewing distance of at least one thoroughfare to be monitored and a controller configured to correlate the traffic monitoring meta data received from the plurality of video units.” The controller is a network device. The plurality of video units is a plurality of smart cameras. Each thoroughfare where the video units are located are respective road segments. Modi column 4 line 64 et seq. further discloses the processor, memory, and video processing logic of the smart camera capability of the video units.
Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Claim 15 further recites “wherein the configuration includes physical dimensions of lanes.” Modi does not explicitly disclose physical dimensions of the lane configuration; however, in analogous art of simulating vehicle mobility patterns, Pang column 4 lines 62-66 teaches “A user inputs high level user specifications, such as, but not limited to simulation area dimension, street width, number of blocks, number of lanes, number of directions, car density, traffic light locations, maximum and minimum car speed and total simulation time.” Street width is a physical dimension of the lanes. Pang column 6 lines 4-14 teach calculations for the length of horizontal and vertical streets. The length of the street is another physical dimension. Pang column 6 line 50 uses “lane width” to calculate a middle of a lane. The lane width is a physical dimension of the lane.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi and Pang. One having ordinary skill in the art would have found motivation to use specification of street width into the system of traffic monitoring and change prediction for the advantageous purpose of calculating a middle position of the lanes. See Pang column 6 lines 44-61.
Claim 15 further recites “receive, from the plurality of smart cameras, second data describing movement of real-world objects comprising vehicles, motorcycles, bicycles and pedestrians at each of the plurality of real-world road segments.” Modi column 8 lines 20-21 and column 9 lines 4-6 disclose “Examples of meta data output by the inference engine logic 258 includes the following: … vehicle classification: truck, car, motorcycle that is combined with other event types, including speed, monitoring, idling objects, and more.” Meta data output by the inference engine is second data describing movement. Vehicle classification including speed is data describing movement. The vehicle(s) are real-world objects at respective road segment(s). See Modi column 8 lines 20-21 et seq. for a listing of various meta data. Cars are vehicles and motorcycles are motorcycles.
Modi column 8 lines 42-44 disclose “monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety, or detect when people jaywalk, etc.” Pedestrians are pedestrians.
Modi does not explicitly disclose bicycles; however, in analogous art of analyzing intersection traffic, Datondji page 1690 right column third paragraph teaches “vision system for data collection purposes about vehicles, motorcycles, bicycles, as well as pedestrians.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi, Pang, Mizuta, and Datondji. One having ordinary skill in the art would have found motivation to include bicycles with the genus of vehicles, motorcycles, bicycles, and pedestrians because the subgenus of bicycle would have been obvious to one of ordinary skill in the art. See MPEP §2144.08. As discussed above, Modi already teaches vehicles, motorcycles, and pedestrians. The only member of the genus missing is bicycles. Accordingly, the express teachings of Modi are very close to reciting the entire genus are recited in the claim. Furthermore, the use of bicycle data has the same use as pedestrian and motorcycle data in the prior art. Accordingly, a person of ordinary skill in the art would consider data of all potential road users.
Claim 15 further recites “generate a plurality of virtual road segments based on the first data, wherein each of the plurality of virtual road segments describes one of the plurality of real-world road segments and at least one of the real-world road segments is described by at least two virtual road segments.” Modi column 10 lines 25-28 disclose “forming a mapping relationship between the identified reference locations 1, 2, 3, and 4 in the camera's perspective view of the roadway in FIG. 2C, with geographic coordinates of the geographic map.” The reference location and perspective for the camera is a location for the camera. The geographic map of the roadway is a configuration of the real-world road segments.
Specifically, the reference location and perspective is first information of which the respective geographic map corresponds. The corresponding geographic map portions for the corresponding thoroughfare is the plurality of virtual road segments. See further Modi column 10 lines 35-39. A plurality of road segments of the roadway has a corresponding plurality of virtual road segments. Thus, the plurality of real-world road segments are described by at least two virtual road segments.
Claim 15 further recites “execute a physics engine to simulate, based on the generated plurality of virtual road segments and the second data, movement of objects through the plurality of real-world road segments to analyze traffic characteristics, trends or events.” From the above list of alternatives the Examiner is selecting “trends.”
Modi column 12 lines 1-4 disclose “Other information presented may provide peak vehicle flow per minute or hour or day etc. Also vehicle flow and speed trends may be presented.” Speed trend information is an analysis of trends. Speed is movement of objects. Vehicle flow is also movement of objects.
Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is simulation based on the initial unchanged meta data from the camera units. See further Modi column 14 lines 22-26.
Claim 15 further recites “execute an expert system using an expert knowledgebase, evaluates a configuration of one or more of the plurality of real-world road segments and determines an existence of deficiencies that impact vehicle or pedestrian safety in the configuration of the one or more of the plurality of real-world road segments based on the analysis of the traffic characteristics, trends, or events associated with the one or more of the plurality of real-world road segments.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
The AI is an expert system. The programming and/or training of the AI is a respective expert knowledgebase. The changes correspond with respective identified deficiencies in the configuration of the road segments based upon the simulation. Specifically, Modi column 2 lines 51-53 disclose “The ability to accurately replay traffic events is very important to gauge the efficiency of our transportation infrastructure.” The efficiency is a performance measurement which indicates when there is a lack of efficiency. The lack of efficiency is a respective deficiency. The simulation is the analysis of at least the trends of the road segments. The changes indicated by the simulation results are the generated road segment alterations.
Modi column 14 lines 10-14 disclose “the central controller may include artificial intelligence (AI) components to enable simulation of changes to environmental factors or events and the meta data replayed as a simulation of original events.”
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290.” Traffic violations and collisions impact vehicle or pedestrian safety. Modi column 8 lines 42-44 disclose “pedestrian crosswalk safety and monitoring-monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety.” Pedestrian crosswalk safety impacts pedestrian safety.
But Modi does not explicitly disclose the system itself evaluating configurations of road segments to determine deficiencies; however, in analogous art of traffic simulation, Mizuta paragraph 58 teaches:
when the traffic estimation unit 218 tests an alternative roadway configuration in the simulated environment and a difference in traffic flow occurs (e.g., a positive effect), the traffic reassignment unit 220 may modify the virtual roadway configuration with alternative roadway configuration.
The traffic estimation unit determining a difference in traffic flow is the system evaluating the alternative roadway configuration to determine whether or not deficiencies exist. Identifying a positive effect with an alternative configuration indicate there is a deficiency which could be at least partly corrected by using the alternative configuration.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Modi, Pang, and Mizuta. One having ordinary skill in the art would have found motivation to use differences in traffic flow to determine effects of alternative roadway configurations into the system of traffic monitoring and change prediction for the advantageous purpose of “to compare the simulated results based on the simulated traffic flow distribution to an observed traffic flow on the observed roadway configuration.” See Mizuta paragraph 59.
Claim 15 further recites “and generate, by the expert system using the expert knowledgebase, road segment alterations for reconfiguring the one or more of the plurality of real-world road segments to address the deficiencies that impact vehicle or pedestrian safety determined to exist, by the expert system, in the configuration of the one or more of the plurality of real-world road segments.” Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26.
Modi column 8 lines 10-18 disclose “2. traffic violation classifier 284; … 5. Collision classifier 290.” Traffic violations and collisions impact vehicle or pedestrian safety. Modi column 8 lines 42-44 disclose “pedestrian crosswalk safety and monitoring-monitor pedestrians as they walk along sidewalks or crosswalks, ensure pedestrian safety.” Pedestrian crosswalk safety impacts pedestrian safety.
Dependent claim 16 is substantially similar to claim 2 above and is rejected for the same reasons.
Dependent claims 17, 19, and 20 are substantially similar to claims 4, 6, and 7 above and are rejected for the same reasons.
Claim 21 further recites “21. The method of claim 1, wherein when generating road segment alterations, the expert system is configured to identify at least one of increasing a number of travel lanes, adding a turn lane, increasing a number of turn lanes, changing a timing interval of a traffic signal, adding a traffic sign, changing a traffic sign, removing a traffic sign, increasing the speed limit or decreasing the speed limit.” From the above list of alternatives the Examiner is selecting “changing a timing interval of a traffic signal.”
Modi column 13 lines 15-23 disclose:
The artificial intelligence (AI) components enable simulation of changing timing of traffic lights, replacing traffic lights with roundabouts, changing traffic flows, changing the direction or magnitude of traffic flow, widening the road, adding another road to spread out traffic, changing stop signs to traffic lights, making streets one-way, changing ambient weather conditions, changing street intersections, simulating nighttime, simulating daytime, or simulating vehicle activities.
Simulating changes is respective road segment alterations. The above passage discloses a plurality of different potential road segment alterations for reconfiguring the real-world road segments. See further Modi column 14 lines 22-26. In particular, changing the timing of traffic lights is changing a timing interval of a traffic signal.
Dependent claims 22 and 23 are substantially similar to claims 21 above and are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        9 September 2022